DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 11 and 20 are allowable for setting forth a garden tool comprising a battery pack for supplying power to a starter motor, a connecting rod having two ends,  a power assembly positioned at one end of the connecting rod, a working head positioned at the other end of the connecting rod , a handle assembly having two handles positioned on both sides of the connecting rod, one of the handles having a grip portion and a battery pack mounting portion for receiving the battery pack, wherein the battery pack mounting portion includes an accommodating chamber for receiving the battery pack, wherein the accommodating chamber defines an opening facing forward, and wherein a circuit board is disposed adjacent to the accommodating chamber, the circuit board including a substrate and an electrode holder disposed on a side of the substrate facing the accommodating chamber, the electrode holder including a clamping pin extending into the accommodating chamber.
For example, Nagashima et al. (2003/0192188), hereinafter Nagashima, teaches a garden tool comprising a connecting rod 208 having two ends,  a power assembly 204 positioned at one end of the connecting rod, a working head 206 positioned at the other end of the connecting rod , and a handle assembly 210 having two handles positioned on both sides of the connecting rod, one of the handles having a grip portion.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724